Citation Nr: 1208771	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for nonservice-connected pension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran, who is the appellant, served on active duty from August 28, 1950, to November 27, 1950, which includes 24 days of noncreditable time.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an adverse determination in December 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has twice requested a hearing before the Board.  In August 2009 and in September 2011, the Veteran failed to report for a scheduled hearing before the Board.  As good cause for the failure to appear has not been shown, the Board deems the requests for a hearing as withdrawn in accordance with 38 C.F.R. § 20.702.

This case was previously before the Board in November 2009, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. In an unappealed adverse determination in January 1999, the RO denied the claim for nonservice-connected pension, which had been previously denied by the Board in a decision in August 1974.  





2. The additional evidence presented since the adverse determination by the RO in January 1999 either is cumulative of evidence previously considered or the evidence does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The adverse determination in January 1999 by the RO, denying the claim for nonservice-connected pension, became final.  38 U.S.C.A. § 7105(c) (West 2002). 

2. New and material evidence has not been presented since the adverse determination by the RO in January 1999 and the claim for nonservice-connected pension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  




Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters dated in June 2010 and August 2010.  The Veteran was notified of the evidence needed to substantiate the claim for nonservice-connected pension, namely, evidence of 90 days or more of active duty service during a period of war.  Additionally, the Veteran was notified of the need for new and material evidence to reopen a claim previously denied, of the reason for the previous denial, and of the definitions of "new" and "material."  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the need for new and material evidence to reopen a previously denied claim).  


To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in June 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

As the question before the Board is one involving new and material evidence with respect to legal entitlement to pension, a VA medical examination or VA medical opinion is not authorized unless new and material evidence is presented, and this is not the case here.  38 C.F.R. § 3.159(c)(4)(iii) . 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Standard

Although a prior rating decision becomes final, a claim may nevertheless be reopened if new and material evidence is submitted.  38 U.S.C.A. §§ 7105(c), 5108 and 38 C.F.R. § 3.156.  

For a claim filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The Board must first decide whether new and material evidence has been received to reopen a claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  The Board must review all of the evidence submitted since the last RO decision to determine whether a claim should be reopened and adjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

Evidence Previously Considered

The Veteran's claim for nonservice-connected pension was previously denied by the Board in a decision in August 1974 decision.  A subsequent application to reopen was denied by the RO in May 1976.  An additional claim for nonservice-connected pension was filed and denied based on income in January 1999.





The evidence previously considered included the Veteran's DD Form 214 showing the dates of service as August 28, 1950, to November 27, 1950, covering 92 days with 24 days of time lost under AW 107.  Also considered were the Veteran's statements and arguments that the loss of 24 days of active duty was unjust under the circumstances and a copy of his request to amend his official service record.    

The service treatment record show that the Veteran was separated from service, because of pre-existing anxiety reaction, manifested by nightmares, nausea and vomiting, and recurrent headaches, which was not aggravated by service. 

In March 1964, in an administrative decision, the RO found that the Veteran was absent without leave for nine days and he was confined for fifteen days for a total of 24 days, leaving 68 days of credible service.  

In its decision in August 1974, the Board determined that the Veteran did not have the required 90 days or more of active duty service during a period of war and that he was not discharged because of a service-connected disability.  The Board found that the Veteran's active duty service occurred during the Korean conflict, a period of war.  38 U.S.C.A. § 101(9) and 38 C.F.R. § 3.2.  

In its prior decision, the Board explained that only the service department could make a determination regarding the amount of creditable time served by the Veteran and that VA was bound by the service department records with regard to service.  

The Board and the RO had determined that since the Veteran did not have 90 days of creditable active service, he was ineligible for nonservice-connected pension.    

Additional Evidence 

In September 2006, the Veteran again filed for nonservice-connected pension, asserting that he remains unable to work due to severe health problems.    




In support of his claim, the Veteran has submitted several statements and records, pertaining to his finances and health, as well a letters to several former and current government officials.  The Veteran essentially argues that he should not have been accepted into the U.S. Air Force in 1950, because of a pre-existing back disability and head and eye injuries sustained in accident a few weeks before he entered the service and that his lost time in service was a result of his medical problems.  With regard to the lost time, he has alternatively argued that he would not have been penalized with 24 days of lost time, had he not been too ill to endure a lengthy court martial and that he was told he would be discharged because he was not physically fit for duty but when he attempted to return home on the basis of that information without the proper paperwork he was arrested.  

As for the Veteran's statements and arguments, the evidence is cumulative evidence.  Cumulative evidence supports evidence previously considered, and cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

The Veteran has also submitted copies of statements of family and friends, which were previously considered in the decision by the Board in August 1974.  The evidence is redundant evidence, that is, a repetition of evidence previously considered, and redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

As for records of the Social Security Administration, a copy of a request to the U.S. Air Force for waiver of the 24 days of time lost without a record of an official response and VA records from February 2003 and October 2007, the evidence does not relate to an unestablished fact necessary to substantiate the claim, that is, it does not serve to demonstrate that the Veteran had 90 or more days of creditable active duty military service in a period of war or that the Veteran was discharged for a service-connected disability.



To the extent the Veteran argues that the anxiety reaction should have been service connected, service connection for a psychiatric disorder was denied by the Board in a decision in May 1953.  Subsequently the RO denied the same claim in June 1956 and in September 1957.  As the Veteran did not appeal the rating decision, the rating decisions became final and new and material evidence is needed to reopen the claim.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

And the question of service connection for a psychiatric disorder, previously denied, has not been adjudicated and is not now before the Board.  The Veteran may pursue this, if he so chooses.

As the additional evidence is not new and material, the claim is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the claim for nonservice-connected pension is not reopened, and the appeal is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


